Case 1-19-40645-cec   Doc 25-1   Filed 05/16/19   Entered 05/16/19 16:05:11




                           EXHIBIT A
                  Case 1-19-40645-cec             REPRESENTATION
                                                   Doc 25-1 FiledOF PRINTED DOCUMENT
                                                                     05/16/19    Entered             05/16/19 16:05:11




04/02/2019                                                                                      Loan Number:             7484




     Marlene Y Colmer
     1795 CONEY ISLAND AVE STE 3                                                                                                              [ gE1w9JvIT/
     BROOKLYN, NY 11230                                                                                                                       5 \ )jn1W^6IaZ
                                                                                                                                              }M= m -== mMM}-m-




                                                                                                  Account Information
                                                                                              Loan Number:                 7484

 DECISION ON REQUEST FOR MORTGAGE ASSISTANCE                                                  Property Address:
                           PLEASE READ CAREFULLY                                               3 Oceanview Ave
                                                                                               Staten Island, NY 10312

Dear Marlene Y Colmer:                                                                        We are here to help!
Thank you for the request for mortgage assistance. We completed our review of
the application and the financial information provided and we have evaluated the              Your Relationship Manager:
account for all available mortgage assistance options. Unfortunately, we are not              Yash Mevada
able to offer any modifications at this time. Please see the enclosed "Non-                   RelationshipManager@ocwen.com
Approval Notice" for details on the modification options we could not approve.                Online:
However, the account is conditionally eligible for other alternative(s) to                    www.OcwenCustomers.com
foreclosure as outlined in the enclosed "Other Available Options."




                                                                                                                                                       2-814-AXA38-0000011-001-03-000-000-000-000
Below, please find important information about our decision regarding mortgage
assistance, with additional details on the following pages.

If it is believed our decision was incorrect, a request for appeal can be made in writing within 30 days from the date of this
letter. Additional details on how to submit an appeal are included with this letter.


    The following additional documents are enclosed for information:

         Modification Program Review                                         Legal Disclosures
         Opportunity for Appeal                                              Additional Assistance Available
                                                                              Other Available Options

We are here to help! Yash Mevada has been assigned as the relationship manager and will be the designated representative
for resolution, inquiries and submission of documents.

If there are any questions or there is interest in obtaining additional information regarding other assistance options that may
be available such as other modification programs, a short sale or deed in lieu of foreclosure, please call the account
Relationship Manager Yash Mevada toll-free at 800.746.2936. We are available Monday through Friday 8:00 am to 8:00
pm ET.

Sincerely,
Loan Servicing



          484                                                                                                       OCWN_GLBL_DENIAL
 This communication is from a debt collector attempting to collect a debt; any information obtained will be used for that purpose. However,
 if the debt is in active bankruptcy or has been discharged through bankruptcy, this communication is purely provided to you for
 informational purposes only with regard to our secured lien on the above referenced property. It is not intended as an attempt to collect
 a debt from you personally.
                                                           Page 1
                                                             INTERNET REPRINT                                               NMLS # 1852
             Case 1-19-40645-cec         REPRESENTATION
                                          Doc 25-1 FiledOF PRINTED DOCUMENT
                                                            05/16/19    Entered       05/16/19 16:05:11




                                   MODIFICATION PROGRAM REVIEW

                                                                                                                      [ gE1w9RvKT/
                                                                                                                      5 Y'\,JOkssYZ

          Program                  Determination                       Reason for Non-Approval                        }m mMm=}m=- M=m=-




    Helping Homeowners             Non-Approved              The account is greater than 90 days delinquent.
        Modification
   Streamline Modification         Non-Approved             Due to our modification program rules, the lowest
                                                         modification payment that we can provide will exceed the
                                                              current mortgage payment by more than 25%.




                                                                                                                               2-814-AXA38-0000011-001-04-000-000-000-000




NMLS # 1852                                                                                  OCWN_GLBL_DENIAL
This communication is from a debt collector attempting to collect a debt; any information obtained will be used for
that purpose. However, if the debt is in an active bankruptcy case or has been discharged through bankruptcy, this
communication is purely provided to you for informational purposes only with regard to our secured lien on the
above referenced property. It is not intended as an attempt to collect a debt from you personally.
                                                     Page 1 of 1
                                                   INTERNET REPRINT
                 Case 1-19-40645-cec           REPRESENTATION
                                                Doc 25-1 FiledOF PRINTED DOCUMENT
                                                                  05/16/19    Entered          05/16/19 16:05:11




                                              OPPORTUNITY FOR APPEAL


                                                                                                                                    [ gE1wAZvKT/
What should be done if there is disagreement with the reason for non-approval and want to appeal?                                   5 [3qG8Qdk)YZ
                                                                                                                                    }m- mM-=m--- =-}-


If there is disagreement with the reason(s) for non-approval of any loan modification option, the account is afforded the right
to appeal. To appeal, the account is provided 30 days from the date of this notice to send a written explanation and
supporting documentation to substantiate findings. Please send a copy of this letter, along with any supporting documents,
to:

                                                Ocwen Loan Servicing, LLC
                                                   Escalations Department
                                                      P.O. Box 785061
                                                  Orlando, FL 32878-5061
                                             Email: escalatedcases@ocwen.com

No foreclosure sale will be conducted, and the home will not be lost during this 30-day period. However, please note that if
a notice of a foreclosure sale date of the home is received, or if notice of a foreclosure sale date of the home was published
prior to the submission to us of a completed loan modification application, then such foreclosure sale may not be suspended
for this 30-day period if, despite our reasonable attempts to delay the sale, the court with jurisdiction over the foreclosure
proceedings, or the bankruptcy court in a bankruptcy case, or the public official charged with carrying out the sale fails or
refuses to halt the sale.

If appeal of our decision is chosen, the mortgage assistance option(s) offered in this notice will remain available pending




                                                                                                                                             2-814-AXA38-0000011-001-05-000-000-000-000
the outcome of the appeal.

If there is a delay to accept the mortgage assistance option(s) offered in this notice until after receiving our appeal decision,
the account will become more delinquent. Any unpaid interest and other unpaid amounts, such as escrows for taxes and
insurance, will continue to accrue on the account during the appeal. In that event, the payment amounts and due dates of
the initial mortgage assistance option(s) may be adjusted.


For Borrowers in New York: We will not initiate or advance foreclosure during the appeal process.




          7484                                                                                      OCWN_GLBL_DENIAL
 This communication is from a debt collector attempting to collect a debt; any information obtained will be used for that
 purpose. However, if the debt is in active bankruptcy or has been discharged through bankruptcy, this communication is
 purely provided to you for informational purposes only with regard to our secured lien on the above referenced property. It
 is not intended as an attempt to collect a debt from you personally.
                                                      Page  1
                                                        INTERNET REPRINT                                      NMLS # 1852
               Case 1-19-40645-cec         REPRESENTATION
                                            Doc 25-1 FiledOF PRINTED DOCUMENT
                                                              05/16/19    Entered         05/16/19 16:05:11




                                          OTHER AVAILABLE OPTIONS



         The account is conditionally approved for these Mortgage Assistance Options
                                                                                                                              [ gE1wAbvIT/
                                                                                                                              5 Z -cV=`Q6JyZ
                                                                                                                              }M m m=-M mM }m--

   Acceptance of any of these options will not allow the home to be kept, but will allow foreclosure avoidance. These
     offers are conditional and could be subject to an appraisal or title search. We are not able to guarantee final
        approval until we receive all the documents required for our final evaluation of the account's eligibility.


                                        Short Sale                      Deed-in-Lieu of Foreclosure (DIL)

                         Listing and selling the property at market    Transferring ownership of the property by
                         value will release the account from           signing over the deed/title to us will release
  Option Details         mortgage debt serviced by Ocwen on this       the account from the mortgage debt.
                         property, even if the sale price is lower
                         than the mortgage debt.

                                                                        A Deed-in-Lieu is a quicker way to get out
                          Avoid the stress and potential costs of
                                                                         of the property without the hassle, time and
                           foreclosure.
                                                                         energy associated with listing and selling
                          Sell the property with less negative
                                                                         the house.
                           impact to credit than foreclosure or
                                                                        The account could end up with no mortgage
  Benefits                 bankruptcy.




                                                                                                                                       2-814-AXA38-0000011-001-06-000-000-000-000
                                                                         debt and less negative impact to credit than
                          The account may be eligible for
                                                                         foreclosure or bankruptcy.
                           relocation assistance if qualified.
                                                                        The account may be eligible to receive up to
                                                                         $10,000 in relocation assistance.


  Additional             We must receive the documents listed
                                                                        In order to complete the Deed-in-Lieu
  Documents              below to us by 05/02/2019:
  Required                                                              transaction the following documents
                                                                        must be sent:
  Send by Fax to:         Executed Listing Agreement.                  If the accountholder(s) are married,
  (407) 737-5693          Executed purchase contract, including
                                                                           please provide one of the documents
                           all addendums.
                          The buyer's proof of funds or financing         listed below:
  Or by email:
                           pre-approval letter.                            o Signed letter stating all
  Short Sale              Preliminary Closing                                  accountholder and spouses’
  SS@ocwen.com             Disclosure/Settlement Statement.                     complete names, or
                                                                           o Copy of the marriage license.
  Deed in Lieu                                                          If the accountholder(s) are no longer
  DIL@ocwen.com                                                            married, please provide the following:
                                                                           o A copy of the divorce decree,
                                                                        If accountholder(s) is widowed, please
                                                                           provide one of the documents listed
                                                                           below:
                                                                           o Copy of the probate court
                                                                                documents,

       7484                                                                                       OCWN_GLBL_DENIAL
This communication is from a debt collector attempting to collect a debt; any information obtained will be used for that
purpose. However, if the debt is in active bankruptcy or has been discharged through bankruptcy, this communication is
provided purely for informational purposes only with regard to our secured lien on the above referenced property. It is not
intended as an attempt to collect a debt from you personally.
                                                    Page  1
                                                       INTERNET REPRINT                                     NMLS # 1852
               Case 1-19-40645-cec         REPRESENTATION
                                            Doc 25-1 FiledOF PRINTED DOCUMENT
                                                              05/16/19    Entered        05/16/19 16:05:11




                                                                            o   Death certificate, or
                                                                            o   Obituary/newspaper article reporting
                                                                                the death.

                         Please note that final approval is            Please note that final approval is conditioned
                         conditioned upon receipt of the following     upon receipt of the following                          [ gE1w)jvKT/
                         documents/information from third-party        documents/information from third-party                 5 [ *KlBE\2~I-AZ
                                                                                                                              }}mMmmM=mm]- MM-
                         providers:                                    providers:
  Additional
  Documents/Inform        Valuation - an independent valuation of      Valuation - an independent valuation of the
  ation We Will            the property that verifies the current        property that verifies the current estimated
  Request from             estimated market value.                       market value.
  Third Parties Prior     Closing costs - verification that closing    Clear Title - a title search or history
  to Final Approval        costs associated with the transaction are     demonstrating clear title and in marketable
                           reasonable and customary.                     condition.
                          If applicable, approval from the investor    If applicable, approval from the investor or
                           or mortgage insurer of the account to         mortgage insurer of the account to proceed
                           proceed with the transaction.                 with the transaction.

                         After we receive all required documents       After we receive all required documents we
                         we will:                                      will:
                           Complete a review of the account             Complete a review of the account terms,
                            terms, investor requirements, and              investor requirements, and mortgage
                            mortgage insurance requirements, if            insurance requirements, if applicable.
                            applicable.                                  Work to complete an independent valuation
                           Work to complete an independent                review. A valuation agent will be in contact
                            valuation review. A valuation agent will       or work with the account's designated




                                                                                                                                       2-814-AXA38-0000011-001-07-000-000-000-000
                            be in contact or work with the account's       agent for access to the property so that the
                            designated agent for access to the             valuation agent can set up an appointment.
                            property so that the valuation agent can
                            set up an appointment.                     If we sent a final approval, the account will be
  Our Next Steps                                                       afforded 14 calendar days from the date of
  After We Receive       If an offer is present and after all          receipt to provide signed written acceptance
  All Required           documents/information have been               of the offer.
  Documents              received, we will issue a decision within
                         30 calendar days.                             Once we've received written acceptance, our
                                                                       vendor will draft the deed document and
                         If we send a final approval, the account      schedule a notary at a convenient time and
                         will be afforded 14 calendar days from the    place for the execution of the DIL of
                         date of receipt to provide signed written     foreclosure documents.
                         acceptance of the short sale approval.

                         Failure to perform all actions required to
                         accept the Short Sale offer will be
                         considered as a rejection.




       7484                                                                                       OCWN_GLBL_DENIAL
This communication is from a debt collector attempting to collect a debt; any information obtained will be used for that
purpose. However, if the debt is in active bankruptcy or has been discharged through bankruptcy, this communication is
provided purely for informational purposes only with regard to our secured lien on the above referenced property. It is not
intended as an attempt to collect a debt from you personally.
                                                    Page  2
                                                       INTERNET REPRINT                                     NMLS # 1852
                Case 1-19-40645-cec          REPRESENTATION
                                              Doc 25-1 FiledOF PRINTED DOCUMENT
                                                                05/16/19    Entered         05/16/19 16:05:11




                                      ADDITIONAL ASSISTANCE IS AVAILABLE
If financial hardship is being experienced, housing counseling may be a way to help manage finances. We recommend
contacting a HUD-approved agency for assistance in keeping the home. This assistance is available at no charge.
                                                                                                                               [ gE1w)vJT/
  HUD Approved Housing Counseling                       (800) 569-4287        www.HUD.gov                                      5 \ 3}uD_MgmZIZ
                                                                                                                               }}M--m]]M - =m -
  Homeowner's HOPE Hotline Number                       (888) 995-4673        www.hopenow.com
  Fannie Mae Assistance Program                         (800) 232-6643        www.knowyouroptions.com
  Consumer Financial Protection Bureau (CFPB)           (855) 411-2372        www.consumerfinance.gov/mortgagehelp/
  Freddie Mac Assistance Program                                              www.myhome.freddiemac.com

For Borrowers in New York:
The New York State Department of Financial Services' website provides detailed information about programs and services
that are available to provide assistance in avoiding foreclosure.

                                                   http://www.dfs.ny.gov/


To submit a qualified written request, a notice of error or a request for information, the following address must be used:

                                              Ocwen Research Department
                                                     PO Box 24736
                                             West Palm Beach, FL 33416-4736




                                                                                                                                        2-814-AXA38-0000011-001-08-000-000-000-000




          7484                                                                                      OCWN_GLBL_DENIAL
 This communication is from a debt collector attempting to collect a debt; any information obtained will be used for that
 purpose. However, if the debt is in active bankruptcy or has been discharged through bankruptcy, this communication is
 purely provided to you for informational purposes only with regard to our secured lien on the above referenced property. It
 is not intended as an attempt to collect a debt from you personally.
                                                      Page  1
                                                        INTERNET REPRINT                                      NMLS # 1852
                 Case 1-19-40645-cec           REPRESENTATION
                                                Doc 25-1 FiledOF PRINTED DOCUMENT
                                                                  05/16/19    Entered          05/16/19 16:05:11




                                                  LEGAL DISCLOSURES
New York Residents: If it is believed the loss mitigation request has been wrongly
denied, a complaint can be filed with the New York State Department of Financial                                                     [ gE1w1zvKT/

Services at 1-800-342-3736 or www.dfs.ny.gov.
                                                                                                                                     5 Y /iT)WE adraZ
                                                                                                                                     }m=M-mm-m - -}mM-



Notice regarding Credit Discrimination: The Federal Equal Credit Opportunity Act prohibits creditors from discriminating
against credit applicants on the basis of race, color, religion, national origin, sex, marital status, age (provided the applicant
has the capacity to enter into a binding contract), because all or part of the applicant's income derives from any public
assistance program, or because the applicant has in good faith exercised any right under the Consumer Credit Protection
Act. The federal agency that administers compliance with this law concerning this creditor is Federal Trade Commission,
Equal Credit Opportunity, Washington, D.C. 20580.

Notice regarding Tax Consequences of Mortgage Assistance Options: Acceptance of a Loan Modification, Short Sale,
or Deed-in-Lieu of Foreclosure may result in federal, state, or local tax consequences and/or affect eligibility for any public
assistance benefits. We cannot advise on these impacts and encourage contacting a tax professional to discuss any
questions.




                                                                                                                                              2-814-AXA38-0000011-001-09-000-000-000-000




   NMLS # 1852                                                                                  OCWN_GLBL_DENIAL
   This communication is from a debt collector attempting to collect a debt; any information obtained will be used for
   that purpose. However, if the debt is in an active bankruptcy case or has been discharged through bankruptcy, this
   communication is purely provided to you for informational purposes only with regard to our secured lien on the
   above referenced property. It is not intended as an attempt to collect a debt from you personally.
                                                        Page 1 of 1
                                                          INTERNET REPRINT
